Exhibit 10.1

SUBLEASE

 

THIS SUBLEASE (this “Sublease”) is dated for reference purposes as of November
17, 2016, and is made by and between Refuge Biotechnologies, Inc., a Delaware
corporation (“Sublessor”), and BioPharmX, Inc., a Nevada corporation
(“Sublessee”).  Sublessor and Sublessee hereby agree as follows:

 

1. Recitals: This Sublease is made with reference to the fact that Menlo PREHC
I. LLC, Menlo PREPI I, LLC and TPI Investors 9, LLC, as landlord (collectively,
“Master Lessor”), and Sublessor, as tenant, entered into that certain lease,
dated as of October 18, 2017 (the “Master Lease”), with respect to premises
consisting of approximately 17,195 rentable square feet of space, located at
1505 Adams Drive, Menlo Park, California (the “Premises”).  A copy of the Master
Lease is attached hereto as Exhibit A.

 

2. Premises: Sublessor hereby subleases to Sublessee, and Sublessee hereby
subleases from Sublessor, a portion of the Premises consisting of approximately
12,066 rentable square feet of space within “Suite C” as described on Exhibit B
attached hereto (hereinafter, the “Subleased Premises”). Except to the extent
that the square footage of the Premises is adjusted under the Master Lease, the
square footage of the Subleased Premises shall be as set forth in this
paragraph, notwithstanding any remeasurement.  In connection with its use of the
Subleased Premises, Sublessee shall also have the non-exclusive right to use,
subject to Sublessor’s reasonable rules and regulations, the shipping and
receiving area, lobby, second floor conference room, IT room, and hall bathrooms
within “Suites C & D” shown on Exhibit B (the "Shared Areas"). Sublessor shall
have the right to enter the Subleased Premises to access the IT closet as shown
on Exhibit B. Notwithstanding the foregoing, Sublessee shall have no right to
enter, and shall prevent its employees, agents, contractors, licensees and
invitees from entering, portions of the Premises other than the Subleased
Premises and Shared Areas. The parties hereto acknowledge that the Subleased
Premises are not separately demised, and each party shall use commercially
reasonable efforts to prevent its agents, employees or contractors from
discovering or otherwise coming into contact with confidential information of
the other party. If, despite such efforts, any such confidential information is
discovered by a party, such party shall promptly inform the other party of such
discovery, and shall hold, and use reasonable efforts to cause its employees,
agents, contractors, invitees and licensees to hold, such
information confidential.

 

3.



Term:  The term (the “Term”) of this Sublease shall be for the period
commencing on

December 15, 2016 (the “Commencement Date”) and ending on December 14, 2017 (the
“Expiration Date”), unless this Sublease is sooner terminated pursuant to its
terms or the Master Lease is sooner terminated pursuant to its terms.  Sublessee
shall have early access to the Subleased Premises commencing on November 23,
2016 for moving, cabling, etc., but not for the purpose of conducting business
therein, subject to all other provisions of this Sublease, except such occupancy
shall be free of the obligations to pay Base Rent, Operating Expenses, Park
Expenses and Taxes; provided (i) Master Lessor’s consent to this Sublease has
been received, (ii) Sublessee has delivered to Sublessor the Security Deposit
and first month’s Base Rent as required under Paragraph 4 and (iii) Sublessee
has delivered to Sublessor evidence of all insurance required under
this Sublease.

 

4.



Rent:

 

A. Base Rent. Sublessee shall pay to Sublessor as base rent for the Subleased
Premises for each month during the Term the amount of Fifty-One Thousand Two
Hundred Eighty Dollars and 50/100 ($51,280.50) per month (“Base Rent”). Base
Rent and Additional Rent, as defined in Paragraph 4.B below, shall be paid on or
before the first (1st) day of each month. Base Rent and Additional Rent shall be
payable without notice or demand and without any deduction, offset, or
abatement, in lawful



--------------------------------------------------------------------------------

 



money of the United States of America. Base Rent and Additional Rent shall be
paid directly to Sublessor at the address set forth below Sublessor’s signature
below or such other address as may be designated in writing by Sublessor. Base
Rent and Additional Rent for any period during the Term hereof which is for less
than one (1) month of the Term shall be a pro rata portion of the monthly
installment based on the actual number of days in the month.

 

B. Additional Rent. All monies other than Base Rent required to be paid by
Sublessor under the Master Lease as to the Subleased Premises, including,
without limitation, any amounts payable by Sublessor to Master Lessor as
“Operating Expenses”, “Park Expenses” and “Taxes” (as defined in Section 5 of
the Master Lease), shall be paid by Sublessee hereunder as and when such amounts
are due under the Master Lease, as incorporated herein. In addition, Sublessee
shall pay for all services provided or obligations performed by Sublessor with
respect to the Subleased Premises; provided same are required under the Master
Lease or this Sublease or are approved in advance by Sublessee.  All such
amounts shall be deemed additional rent (“Additional Rent”). Base Rent and
Additional Rent hereinafter collectively shall be referred to as “Rent”.
Sublessee and Sublessor agree, as a material part of the consideration given by
Sublessee to Sublessor for this Sublease, that Sublessee shall pay all costs,
expenses, taxes, insurance, maintenance and other charges of every kind and
nature arising in connection with this Sublease, the Master Lease as to the
Subleased Premises or the Subleased Premises (other than Sublessor’s legal costs
for the review and negotiation of this Sublease), such that Sublessor shall
receive, as a net consideration for this Sublease, the Base Rent payable under
Paragraph 4.A. hereof.

 

C. Payment of First Month’s Rent.  Upon execution hereof by Sublessee, Sublessee
shall pay to Sublessor the sum of Fifty-One Thousand Two Hundred Eighty Dollars
and 50/100 ($51,280.50), which shall constitute Base Rent for the first month of
the Term.

 

5. Security Deposit: Upon execution hereof by Sublessee, Sublessee shall deposit
with Sublessor the sum of One Hundred Fifty-Three Thousand Eight Hundred
Forty-One Dollars and 50/100 ($153,841.50) (the “Security Deposit”), in cash, as
security for the performance by Sublessee of the terms and conditions of this
Sublease. Notwithstanding the foregoing, if Sublessee is not in and has not been
in default under this Sublease after any applicable notice and cure periods and,
in Sublessor’s reasonable determination following the successful close of a
large round of financing, Sublessee is holding unencumbered liquid assets in an
amount equal to one (1) year of Sublessee’s expenses of operations under
Sublessee’s then current “burn- rate”, then the Security Deposit shall be
reduced to Seventy-Five Thousand Dollars ($75,000). The Security Deposit shall
be held and applied in accordance with the terms of Section 7 of the Master
Lease, as incorporated herein.

 

6. Repairs: Sublessor shall deliver the Subleased Premises to Sublessee in
“broom clean” condition. The parties acknowledge and agree that Sublessee is
subleasing the Subleased Premises on an “as is” basis, and that Sublessor has
made no representations or warranties with respect to the condition of the
Subleased Premises except as set forth in this paragraph. Sublessor shall have
no obligation whatsoever to make or pay the cost of any alterations,
improvements or repairs to the Subleased Premises, including, without
limitation, any improvement or repair required to comply with any law.  Master
Lessor shall be solely responsible for performance of any repairs required to be
performed by Master Lessor under the terms of the Master Lease. Upon written
request by Sublessee, Sublessor shall use its good faith efforts (without
requiring Sublessor to expend more than a nominal sum) to cause the Master
Lessor to maintain the building and Subleased Premises in the condition required
by the Master Lease.

 

7. Assignment and Subletting: Sublessee may not assign this Sublease, sublet the
Subleased Premises, transfer any interest of Sublessee therein or permit any use
of the Subleased Premises by another party (collectively, “Transfer”), without
the prior written consent of Sublessor, such consent not to be unreasonably
withheld, conditioned or delayed, and Master Lessor. Sublessee acknowledges that
the

2

--------------------------------------------------------------------------------

 



Master Lease contains a “recapture” right in Section 17(b), and that Sublessor
may recapture the Sublease Premises in its sole discretion. Any Transfer shall
be subject to the terms of Section 17 of the Master Lease, as incorporated
herein.

 

8. Use: Sublessee may use the Subleased Premises only for the uses identified in
Section 8 of the Master Lease, as incorporated herein. Sublessee shall not use,
store, transport or dispose of any Hazardous Material (as defined in the Master
Lease) in or about the Subleased Premises except as provided in Section 9 of the
Master Lease, as incorporated herein. Sublessee shall submit for approval by
Sublessor and Master Lessor a Hazardous Materials inventory to serve as Exhibit
E of the Master Lease, as incorporated herein. Sublessee shall comply with all
rules and regulations promulgated from time to time by Master Lessor or
reasonably promulgated by Sublessor.

 

9. Effect of Conveyance:  As used in this Sublease, the term “Sublessor” means
the holder of the tenant’s interest under the Master Lease. In the event of any
assignment, transfer or termination of the tenant’s interest under the Master
Lease, which assignment, transfer or termination may occur at any time during
the Term hereof in Sublessor’s sole discretion, Sublessor shall be and hereby is
entirely relieved of all covenants and obligations of Sublessor hereunder,
provided that such transferee has assumed and shall carry out all covenants and
obligations thereafter to be performed by Sublessor hereunder. Sublessor may
transfer and deliver any security of Sublessee to the transferee of the tenant’s
interest under the Master Lease, and thereupon Sublessor shall be discharged
from any further liability with respect thereto.

 

10. Delivery and Acceptance: If Sublessor fails to deliver possession of the
Subleased Premises to Sublessee on or before the date set forth in Paragraph 3
hereof for any reason whatsoever, then this Sublease shall not be void or
voidable, nor shall Sublessor be liable to Sublessee for any loss or damage;
provided, however, that in such event, Rent shall abate until Sublessor delivers
possession of the Subleased Premises to Sublessee. Notwithstanding the
foregoing, if the Subleased Premises are not delivered to Sublessee by January
1, 2017 for any reason, Sublessee shall have the right to terminate this
Sublease by delivering written notice to Sublessor prior to such delivery.  By
taking possession of the Subleased Premises, Sublessee conclusively shall be
deemed to have accepted the Subleased Premises in their as-is, then-existing
condition, without any warranty whatsoever of Sublessor with respect thereto.

 

11. Improvements: No alteration or improvements shall be made to the Subleased
Premises, except in accordance with the Master Lease, and with the prior written
consent of both Master Lessor and Sublessor.

 

12. Insurance: Sublessee shall obtain and keep in full force and effect, at
Sublessee’s sole cost and expense, during the Term the insurance required of
“Lessee” under Section 11 of the Master Lease, as incorporated herein. Sublessee
shall name Master Lessor and Sublessor as additional insureds under its
liability insurance policy. The release and waiver of subrogation set forth in
Section 11(f) of the Master Lease, as incorporated herein, shall be binding on
the parties.

 

13. Default; Remedies: Sublessee shall be in material default of its obligations
under this Sublease if Sublessee commits any act or omission which constitutes
an event of default under the Master Lease, which has not been cured after
delivery of written notice and passage of the applicable grace period provided
in the Master Lease as modified, if at all, by the provisions of this Sublease.
In the event of any default by Sublessee, Sublessor shall have all remedies
provided pursuant to Section 22 of the Master Lease and by applicable
law.  Sublessor may resort to its remedies cumulatively or in the alternative.

 

14. Surrender: Prior to expiration of this Sublease, Sublessee shall remove all
of its trade fixtures and shall surrender the Subleased Premises to Sublessor in
the condition required under the Master Lease, as incorporated herein.  If the
Subleased Premises are not so surrendered, then Sublessee

3

--------------------------------------------------------------------------------

 



shall be liable to Sublessor for all costs incurred by Sublessor in returning
the Subleased Premises to the required condition, plus interest thereon at the
Interest Rate, as defined in the Master Lease.

 

15. Broker: Sublessor and Sublessee each represent to the other that they have
dealt with no real estate brokers, finders, agents or salesmen other than
Newmark Cornish & Carey, representing Sublessor and Sublessee, in connection
with this transaction. There are no broker fees due on this transaction. Each
party agrees to hold the other party harmless from and against all claims for
brokerage commissions, finder’s fees or other compensation made by any other
agent, broker, salesman or finder as a consequence of such party’s actions or
dealings with such agent, broker, salesman, or finder.

 

16. Notices: Unless at least five (5) days’ prior written notice is given in the
manner set forth in this paragraph, the address of each party for all purposes
connected with this Sublease shall be that address set forth below its signature
at the end of this Sublease. All notices, demands or communications in
connection with this Sublease shall be (a) personally delivered; or (b) properly
addressed and (i) submitted to an overnight courier service, charges prepaid, or
(ii) deposited in the mail (certified, return receipt requested, and postage
prepaid).  Notices shall be deemed delivered upon receipt, if personally
delivered, one (1) business day after being submitted to an overnight courier
service and three (3) business days after mailing, if mailed as set forth above.
All notices given to Master Lessor under the Master Lease shall be considered
received only when delivered in accordance with the Master Lease.

 

17. Signage; Miscellaneous: Sublessee may not install any signs without
Sublessor’s and Master Lessor’s prior written consent, provided that, subject to
Master Lessor’s and Sublessor’s consent and so long as the same does not reduce
Sublessor’s signage, Sublessee shall have the right to door signage and lobby
signage.  Sublessee shall be required to remove such signage on or before the
termination of this Sublease and restore any damage caused thereby. Sublessor
has not had an inspection of the Premises performed by a Certified Access
Specialist as described in California Civil Code § 1938.

 

18.



Other Sublease Terms:

 

A. Incorporation by Reference. Except as set forth below, the terms and
conditions of this Sublease shall include all of the terms of the Master Lease
and such terms are incorporated into this Sublease as if fully set forth herein,
except that: (i) each reference in such incorporated sections to “Lease” and
“Term” shall be deemed a reference to “Sublease” and the Term hereof,
respectively; (ii) each reference to the “Premises” shall be deemed a reference
to the “Subleased Premises”; (iii) each reference to “Lessor” and “Lessee” shall
be deemed a reference to “Sublessor” and “Sublessee”, respectively, except as
otherwise expressly set forth herein; (iv) with respect to work, services,
repairs, restoration, insurance, indemnities, representations, warranties or the
performance of any other obligation of Master Lessor under the Master Lease, the
sole obligation of Sublessor shall be to request the same in writing from Master
Lessor as and when requested to do so by Sublessee, and to use Sublessor’s
reasonable efforts (without requiring Sublessor to spend more than a nominal
sum) to obtain Master Lessor’s performance; (v) with respect to any obligation
of Sublessee to be performed under this Sublease, wherever the Master Lease
grants to Sublessor a specified number of days to perform its obligations under
the Master Lease, except as otherwise provided herein, Sublessee shall have
three (3) fewer days to perform the obligation, including, without limitation,
curing any defaults; (vi) with respect to any approval required to be obtained
from the “Lessor” under the Master Lease, such consent must be obtained from
both Master Lessor and Sublessor, and the approval of Sublessor may be withheld
if Master Lessor’s consent is not obtained; (vii) in any case where the “Lessor”
reserves or is  granted the right to manage, supervise, control, repair, alter,
regulate the use of, enter or use the Premises or any areas beneath, above or
adjacent thereto, perform any actions or cure any failures, such reservation or
right shall be deemed to be for the benefit of both Master Lessor and Sublessor;
(viii) in any case where “Lessee” is to indemnify, release or waive claims
against “Lessor”, such indemnity, release or waiver shall be Lessee” is to
execute and deliver certain documents or notices to

4

--------------------------------------------------------------------------------

 



“Lessor”, such obligation shall be deemed to run from Sublessee to both Master
Lessor and Sublessor; (x) all payments shall be made to Sublessor; (xi)
Sublessee shall pay all consent and review fees set forth in the Master Lease to
each of Master Lessor and Sublessor; (xii) Sublessee shall not have the right to
terminate this Sublease due to casualty or condemnation unless Sublessor has
such right under the Master Lease; (xiii) all “profit” under subleases and
assignments shall be paid to Sublessor; (xiv) “Lessee’s Pro Rata Share” shall
mean 70.17% of the Premises, 39.9% of the Building and 2.25% of the Menlo
Business Park; (xv) Sublessor’s obligations under Section 5(e) are limited to
forwarding statements and refunds provided by Master Lessor, and Sublessee shall
have no right to dispute or audit such statements; (xvi) references to “Monthly
Base Rent” and “Additional Rent” shall mean the “Base Rent” and “Additional
Rent” under this Sublease; and (xvii) references in Section 28 to 52 and 25
parking spaces shall be to 37 and 18 parking spaces, respectively.

 

Notwithstanding the foregoing, (a) the following provisions of the Master Lease
shall not be incorporated herein: introductory paragraph, Sections 1(a) and (b),
2-4, 5(e) (the remainder of the fourth sentence after the semicolon), 6(a) (the
first sentence), 7(a) (the first four sentences), 7(b), 7(c) (the third
sentence), 7(d), 8 (the word “warehouse” in the second line), 9(g), 14(d) (the
first sentence), 17(b)(3) (before the word “Lessor”), 17(f) and (g), 24, 26 and
27, and Exhibits C and C-1, (b) references in Section 20(b) to the Premises and
the term shall mean the Premises and the Master Lease term, and (c) Exhibit E
shall be deleted and replaced with the inventory submitted by Sublessee and
approved by Sublessor and Master Lessor.  In addition, notwithstanding subpart
(iii) above, (A) references in the following provisions to “Lessor” shall mean
Master Lessor only: Recital A and Sections 5(a) (the third sentence), 5(b),
5(c)(2), 5(d), 11(e) (the first two sentences), 14(a)-(c), 14(e) (the second to
last sentence), 14(j) (the sixth sentence), 15(a), 15(c) (the third sentence),
17(b)(4), 20 and 21(b); and (B) references in the following provisions to
“Lessor” shall mean Master Lessor and Sublessor:  Sections 11(a)-(c) and Section
11(e) (the last sentence).

 

B. Assumption of Obligations. This Sublease is and at all times shall be subject
and subordinate to the Master Lease and the rights of Master Lessor thereunder.
Sublessee hereby expressly assumes and agrees: (i) to comply with all provisions
of the Master Lease which are incorporated hereunder; and (ii) to perform all
the obligations on the part of the “Lessee” to be performed under the terms of
the Master Lease during the Term of this Sublease which are incorporated
hereunder. In the event the Master Lease is terminated for any reason
whatsoever, this Sublease shall terminate simultaneously with such termination
without any liability of Sublessor to Sublessee. In the event of a conflict
between the provisions of this Sublease and the Master Lease, as between
Sublessor and Sublessee, the provisions of this Sublease shall control. In the
event of a conflict between the express provisions of this Sublease and the
provisions of the Master Lease, as incorporated herein, the express provisions
of this Sublease shall prevail.

 

19. Conditions Precedent: This Sublease and Sublessor’s and Sublessee’s
obligations hereunder are conditioned upon the written consent of Master Lessor.
If Sublessor fails to obtain Master Lessor’s consent within twenty (20) days
after execution of this Sublease by Sublessor, then Sublessor or Sublessee may
terminate this Sublease by giving the other party written notice thereof prior
to the date Sublessor delivers the Subleased Premises to Sublessee, and
Sublessor shall return to Sublessee its payment of the first month’s Rent paid
by Sublessee pursuant to Paragraph 4 hereof and the Security Deposit.

 

20. Termination; Recapture: Notwithstanding anything to the contrary herein,
Sublessee acknowledges that, under the Master Lease, both Master Lessor and
Sublessor have certain termination and recapture rights, including, without
limitation, in Sections 17(b), 20 and 21. Nothing herein shall prohibit Master
Lessor or Sublessor from exercising any such rights and neither Master Lessor
nor Sublessor shall have any liability to Sublessee as a result thereof. In the
event Master Lessor or Sublessor exercise any such termination or recapture
rights, this Sublease shall terminate without any liability to

5

--------------------------------------------------------------------------------

 



Master Lessor or Sublessor.

21. Furniture, Fixtures and Equipment: Sublessee shall have the right to use
during the Term the office furnishings within the Subleased Premises which are
identified on Exhibit C attached hereto (the “Furniture”) at no additional cost
to Sublessee. The Furniture is provided in its “AS IS, WHERE IS” condition,
without representation or warranty whatsoever. Sublessee shall insure the
Furniture under the property insurance policy required under the Master Lease,
as incorporated herein, and pay all taxes with respect to the Furniture.
Sublessee shall maintain the Furniture in good condition and repair, reasonable
wear and tear excepted, and shall be responsible for any loss or damage to the
same occurring during the Term. Sublessee shall surrender the Furniture to
Sublessor upon the termination of this Sublease in the same condition as exists
as of the Commencement Date, reasonable wear and tear excepted. Sublessee shall
not remove any of the Furniture from the Subleased Premises.

 

 IN WITNESS WHEREOF, the parties have executed this Sublease as of the day and
year first above written.

 

SUBLESSOR:SUBLESSEE:

 

REFUGE BIOTECHNOLOGIES, INC., BIOPHARMX, INC.,

a Delaware corporation a Delaware corporation

 

By: /s/ Bing C. Wang_____________By: /s/ Greg Kitchener____________

Name: Bing C. Wang_____________Name: Greg Kitchener_____________

Its: Chief Executive Officer________Its: Chief Financial Officer_________

 

Address: Address:

 

Prior to the Commencement Date 1098 Hamilton Court_____________

of the Master Lease:_Menlo Park, CA  94025__________



10291 Imperial Avenue

Cupertino, CA 95014

Attn:  Chief Executive Officer

 

After the Commencement Date

of the Master Lease:

 

The Premises

Attn:  Chief Executive Officer



6

--------------------------------------------------------------------------------

 



EXHIBIT A

 

MASTER LEASE



7

--------------------------------------------------------------------------------

 



EXHIBIT B

 

SUBLEASED PREMISES

Picture 2 [bpmx20161214ex101f7d707001.jpg]



8

--------------------------------------------------------------------------------

 



Picture 1 [bpmx20161214ex101f7d707002.jpg]

 



9

--------------------------------------------------------------------------------

 





10

--------------------------------------------------------------------------------

 



EXHIBIT C

 

FURNITURE

 

 





11

--------------------------------------------------------------------------------

 



CONSENT OF LESSOR TO SUBLEASE

THIS CONSENT OF LESSOR TO SUBLEASE (this “Consent”) executed this 14th day of
December, 2016, by and among REFUGE BIOTECHNOLOGIES, INC., a Delaware
corporation (“Lessee”), MENLO PREHC I, LLC, a Delaware limited liability
company, MENLO PREPI I, LLC, a Delaware limited liability company, and TPI
Investors 9, LLC, a California limited liability company, hereafter collectively
referred to as (“Lessor” or “Master Lessor”), and BIOPHARMX, INC., a Nevada
corporation (“Sublessee”).

A.Pursuant to that certain Lease dated October 18, 2016 (“Lease”) by and
between Lessor and Lessee, Lessee leased certain premises consisting of
approximately 17,195 rentable square feet at 1505 Adams Drive., Menlo Park,
California (the “Premises”);

B.Lessee wishes to sublease approximately 12,066 rentable square feet (the
 “Subleased Premises”) of the Premises to Sublessee; and

C.The Lease requires the consent of Lessor to a sublease thereof by Sublessor.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are acknowledged here, the parties agree as follows:

1.Subject to the other terms of this Consent and Article 17 of the Lease, Lessor
hereby consents to the sublease by Sublessor of the Subleased Premises pursuant
to the Sublease between Sublessor and Sublessee dated November 17, 2016, a copy
of which is attached to this Consent as Exhibit A (the “Sublease”).

2.This Consent does not amend or modify in any way the requirement in the Lease
that Sublessor obtain Lessor's prior written consent to any subsequent
assignment or sublease.

3.Sublessor and Sublessee shall not amend or modify the Sublease without
Lessor’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. Any extension of the term of the Sublease is
subject to Lessor's prior written consent, which Lessor may withhold in its
reasonable discretion; provided no extension beyond the Term of the Lease shall
be permitted.

4.The Sublease is in all respects subordinate to the terms of the Lease. Neither
the terms of the Sublease nor this Consent shall in any way be deemed to amend
or modify the Lease. Insofar as any terms of the Sublease purport to amend or
would amend or violate the specific terms of the Lease, the terms of the Lease
shall control as between Lessor and Sublessee. If there shall be any conflict or
inconsistency between this Consent and the Lease, this Consent shall control.
Sublessee hereby agrees to not violate any of the provisions, covenants, and
conditions set forth in the Lease which are applicable to the Subleased Premises
and Lessor may enforce the foregoing obligation directly against Sublessee.
Lessor’s obligations to Sublessee are only as expressly provided in this
Consent. Nothing contained in this Consent shall be construed as a consent to,
approval of, or ratification by Lessor of, any of the particular provisions in
the Sublease.  Neither the Sublease nor this Consent shall release or discharge
Sublessor from any





12

--------------------------------------------------------------------------------

 



liability under the Lease and Sublessor shall remain liable and responsible for
the full performance and observance of all of the provisions, covenants, and
conditions set forth in the Lease on the part of Sublessor to be performed and
observed.

5.Lessor assumes no contractual liability whatsoever on account of anything
contained in the Sublease. Any rights of Sublessee under the Sublease may be
enforced only against Sublessor, and Sublessee shall have no right to enforce
any of Sublessor's obligations under the Sublease or Sublessor's rights under
the Lease against Lessor by virtue of the Sublease, or this Consent.

6.Sublessee shall not occupy the Subleased Premises unless and until Lessor
receives certificates of insurance evidencing coverage as required to be
maintained by Sublessee pursuant to Section 12 of the Sublease. Lessor and
Lessor's property manager, Tarlton Properties, Inc., and such other persons as
Lessor may reasonably request shall be named as an additional insured with
respect to liability arising out of the Lease or Sublease or the operations of
Sublessee, or as loss payees, as applicable.

7.Lessor's execution of this Consent shall not be deemed a consent to any
alterations of Sublessor or Sublessee which Sublessor or Sublessee may desire to
make to the Subleased Premises. Notwithstanding anything to the contrary
contained in the Sublease, the prior consent and approval of Lessor must be
obtained with respect to any alterations, improvements or additions to the
Subleased Premises in accordance with the terms of the Lease.

8.Notwithstanding any provisions of the Sublease, a termination of the Lease by
Lessor pursuant to the specific terms of the Lease shall give no rights,
remedies, damages or causes of action against Lessor, including but not limited
to, any rights of occupancy in the Subleased Premises. Sublessor and Sublessee
represent and warrant to Lessor that the Sublease attached to this Consent as
Exhibit A is a true, correct and complete copy of the Sublease and represents
the entire agreement of Sublessee and Sublessor with respect to the Subleased
Premises.

9.In the event and during the existence of Sublessor's default under the
provisions of the Lease (beyond expiration of all cure periods without cure),
the Base Rent and Additional Rent due from Sublessee under the Sublease shall be
deemed assigned to Lessor, and Lessor shall have the right, but not the
obligation following and during the existence of such default (beyond expiration
of all cure periods without cure), at any time at Lessor's option, to give
notice of such assignment to Sublessee. Sublessee's payment to Lessor pursuant
to such notice shall fully discharge its obligation to pay such amount to
Sublessor. Lessor shall credit Sublessor with any Base Rent and Additional Rent
received and retained by Lessor under such assignment, but the acceptance of any
payment on account of Base Rent or Additional Rent from Sublessee as the result
of any such default shall in no manner whatsoever be deemed a recognition of
Sublessee's rights of occupancy or an attornment by Sublessee to Lessor, or
serve to release Sublessor from any liability under the terms, covenants,
conditions, provisions or agreements under the Lease. In the event Lessor
delivers a notice to default to Sublessor under the Lease, Lessor shall endeavor
to concurrently deliver a copy of such notice of default to Sublessee, addressed
to Sublessee at the Subleased Premises in accordance with the notice provisions
of Section 16 of the Sublease, but Lessor shall not be in default or liable to
Sublessee if it fails to do so.

10.Sublessor shall reimburse Lessor for the reasonable attorneys' fees incurred
by Lessor in connection with the request for Lessor's consent to the Sublease,
within thirty (30) days following Sublessor's receipt of an invoice therefor.

11.Subject to Lessor's indemnity in Section 12(b) of the Lease, Sublessor shall
indemnify, defend (with counsel reasonably acceptable to Lessor) and hold
Lessor, its parent, subsidiary and related corporations, officers, directors,
shareholders, partners, members, managers, property managers, affiliates,
employees, agents attorneys, successors and assigns harmless from and against
any claims, losses, costs, liabilities, damages or expenses, including
attorneys' fees or costs, which arise by virtue of: (i) Sublessee's occupancy of
the Subleased

13

--------------------------------------------------------------------------------

 



Premises or (ii) the negligence or willful misconduct of Sublessee or its
employees, contractors, agents or invitees. Sublessor hereby acknowledges and
represents that, as of the date hereof, it is not in default of any of its
obligations under the Lease (beyond expiration of all cure periods without cure)
nor does any statement of facts exist that either with the giving of notice or
passage of time, or both, would constitute a default.

12.Sublessor hereby represents:

(a) To Sublessor's actual knowledge, no default exists on the part of any party
to the Lease.

(b) Sublessor knows of no defense or counterclaim to the enforcement of the
Lease. To Sublessor's actual knowledge, Sublessor is not currently entitled to
any reduction, offset or abatement of Rent payable under the Lease.

(c) To Sublessor's actual knowledge, Lessor has performed all work required to
be performed by Lessor under the Lease in connection with the initial occupancy
of the Subleased Premises.

(d) The Lease has not been assigned, encumbered, modified, extended or
supplemented by Sublessor.

13.Sublessor and Sublessee jointly and severally agree to indemnify, defend
(with counsel reasonably acceptable to Lessor) and hold Lessor, its parent,
subsidiary and related corporations, officers, directors, shareholders,
partners, members, managers, property managers, affiliates, employees, agents,
attorneys, successors and assigns harmless from and against any claims, losses,
costs, liabilities, damages or expenses, including attorneys' fees or costs,
which arise by virtue of or incurred as a result of a claim by any person , or
entity that it is entitled to a commission, finder's fee or like payment in
connection with the Sublease or any related agreements or dealings.

14.If Sublessee is a corporation, partnership, trust, association or other
entity, Sublessee and each person executing this Consent on behalf of Sublessee,
hereby covenants and warrants that (a) Sublessee is duly incorporated or
otherwise established or formed and validly exists under the laws of its state
of incorporation, establishment or formation, (b) Sublessee has and is duly
qualified to do business in the State in which the Subleased Premises is
located, (c) Sublessor has full corporate, partnership, trust, association or
other appropriate power and authority to enter into this Consent and to perform
all Sublessor's obligations under this Consent, and (d) each person (and all the
persons if more than one signs) signing this Consent on behalf of Sublessor is
duly and validly authorized to do so.

 

15. Subject to the terms of Section 17(j) of the Lease, the obligations of
Lessor under this Consent and the Lease shall not be binding upon Lessor after
the sale, conveyance, assignment or transfer of its interest in the Subleased
Premises, and Sublessor and Sublessee shall look solely to the transferee for
the satisfaction of such obligations. Any such transferee shall be deemed to
have assumed all Lessor's obligations under this Consent and the Lease.

 

 

14

--------------------------------------------------------------------------------

 



16.       Counterparts; Electronic Signatures. This Consent may be executed in
counterparts, including both counterparts that are executed on paper and
counterparts that are in the form of electronic records and are executed
electronically. An electronic signature means any electronic sound, symbol or
process attached to or logically associated with a record and executed and
adopted by a party with the intent to sign such record, including facsimile or
e-mail electronic signatures. All executed counterparts shall constitute one
agreement, and each counterpart shall be deemed an original. The parties hereby
acknowledge and agree that electronic records and electronic signatures, as well
as facsimile signatures, may be used in connection with the execution of this
Consent and electronic signatures, facsimile signatures or signatures
transmitted by electronic mail in so-called pdf format shall be legal and
binding and shall have the same full force and effect as if an a paper original
of this Consent had been delivered had been signed using a handwritten
signature.

15

--------------------------------------------------------------------------------

 



Landlord and Tenant (i) agree that an electronic signature, whether digital or
encrypted, of a party to this Consent is intended to authenticate this writing
and to have the same force and effect as a manual signature, (ii) intend to be
bound by the signatures (whether original, faxed or electronic) on any document
sent or delivered by facsimile or, electronic mail, or other electronic means,
(iii) are aware that the other party will rely on such signatures, and (iv)
hereby waive any defenses to the enforcement of the terms of this Consent based
on the foregoing forms of signature. If this Consent has been executed by
electronic signature, all parties executing this document are expressly
consenting under the Electronic Signatures in Global and National Commerce Act
(“E-SIGN”), and Uniform Electronic Transactions Act (“UETA”), that a signature
by fax, email or other electronic means shall constitute an Electronic Signature
to an Electronic Record under both E-SIGN and UETA with respect to this specific
transaction.

16

--------------------------------------------------------------------------------

 



Acknowledged &

Accepted:

/s/ GK, BCW

Sublessee's Initials





17

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Consent as of the date
set forth above.

 

 

 

 

 

LESSOR:

    

LESSEE:

 

 

 

REFUGE BIOTECHNOLOGIES, INC.,

 

MENLO PREHC I, LLC,

a Delaware corporation

 

a Delaware limited liability company

 

 

 

By:

/s/ Bing C. Wang

 

By:

PRINCIPAL REAL ESTATE

 

 

 

 

INVESTORS, LLC, a Delaware limited

Its:

 

 

 

liability company, its authorized signatory

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey D. Uittenbogaard

 

 

 

 

Investment Director

 

 

 

By:

 

SUBLESSEE:

 

 

 

 

 

 

 

 

BIOPHARMX, INC.,

 

MENLO PREPI I, LLC,

a Nevada corporation

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Greg Kitchener

 

By:

PRINCIPAL REAL ESTATE

 

 

 

 

INVESTORS, LLC, a Delaware limited

Its:

CFO

 

 

liability company, its authorized signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey D. Uittenbogaard

 

 

 

 

Investment Director

 

 

 

By:

 

 

 

 

 

 

 

 

 

TPI INVESTORS 9, LLC,

 

 

 

a California limited liability company,

 

 

 

 

 

 

 

 

By:

/s/ John C. Tarlton

 

 

 

Name:

John C. Tarlton

 

 

 

Title:

Manager

 

18

--------------------------------------------------------------------------------